Ar5 DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2020, August 26, 2020 and February 11, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201711010402.X, filed on October 25, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-8, 11, 12, 15-17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al, U.S. Patent Application Publication No. 20140164641 A1 (hereinafter Ye, included in Applicant’s Information Disclosure Statement).

Regarding Claim 1, Ye discloses a data transmission method (e.g., FIGS. 3, 6, 7; ¶ [0015] [0018] [0019]), wherein the method comprises: 
obtaining, by a first device, a congestion status of a transmission port (e.g., FIG. 3, 5, 7; ¶ [0076] [0078] [0079] [0080], sender 310 (DCUDP system 500) monitors its transmission queue(s) to determine whether congested state has been reached), wherein the transmission port is a communications port used by the first device when a second device transmits data to the first device (e.g., FIG. 5; ¶ [0079], managed queues store packets to be delivered (i.e., monitoring the queues implies monitoring the transmission port, since the stored packets are for transmission to a second device receiver (e.g., FIG. 3)), and the congestion status is used to indicate whether data congestion occurs on the transmission port (e.g., ¶ [0079] 0080] [0081], determining a current depth can allow the network monitor component 516 to determine when DCUDP component 500 is in a congested state (i.e., if queue related threshold exceeds an upper threshold)); and 
sending an indication information to the second device when a mode switching condition is met (e.g., FIGS. 4, 5, 7; ¶ [0079] [0082] [0084], The threshold th_max can be used to trigger a switch from a standard mode to a congestion mode.  The system 500 can send data indicating a packet is a DCUDP (e.g., ECN Capable Transport) by marking them with a CE code point. In various embodiments, the network monitor component 516 can set the CE code point instead of dropping pockets in order to signal impending congestion), wherein the indication information is used to instruct the second device to switch a transmission mode used when the second device transmits the data (e.g., FIG. 6, steps T9-T12; ¶ [0097] [0098], starting in UDP (non-congestion) mode, sender 602 can set CE bit, ECN (congestion notification) marking in packet to receiver 604, which triggers entry into congestion mode by setting so that the second device transmits the data to the first device in a switched transmission mode, and the mode switching condition is associated with the congestion status of the transmission port (e.g., FIG. 4, 6; ¶ [0082] [0097] [0098], based on ECN marking being set by sender when th_max is above a threshold, triggering a switch to congestion mode, at T11, the receiver sends ACK packet with OBS =1 (congestion mode); by T12, sender 602 is also in congestion mode).

Regarding Claim 4, Ye discloses all the limitations of the method according to claim 1.
Ye discloses wherein the congestion status of the transmission port is determined based on a length of a data queue at the transmission port (e.g., ¶ [0080]-[0082], determine the threshold level for transmission queue depth).

Regarding Claim 5, Ye discloses all the limitations of the method according to claim 4.
Ye discloses wherein the congestion status of the transmission port is determined based on a transmission rate of the data queue (determining if there any restrictions on rare for transmitting data packets (e.g., ¶ [0101]); also consider rate of queue depth change (¶ [0080]), which indirectly reflects the rate of transmission from the queue) and the length of the data queue, collected at a first sampling instant (e.g., ¶ [0080], consider the current queue depth (i.e., current sample/value) with respect to a threshold), wherein the transmission rate of the data queue is determined based on the length of the data queue (e.g., ¶ [0101], rate for sending data may be based on queue size), and the first sampling instant (e.g., ¶ 0080], instant when the determination is made), and the length of the data queue, collected at a second sampling instant (e.g., ¶ [0080], consider the current queue depth (i.e., current sample/value) with respect to a threshold), second sampling instant takes precedence over the first sampling instant (i.e., when there is dependence on the current value, the current value takes precedence over prior value).

Regarding Claim 6, Ye discloses all the limitations of the method according to claim 1.
Ye discloses wherein the method further comprises: synchronously updating the transmission mode prestored in the first device (e.g., FIGS. 6-8; ¶ [0096]-[0098], sender determine transmission mode, based on whether a condition exceeds a present threshold and notify the receiver of the congestion condition, which may trigger the receiver to enter or remain in the same mode as sender).

Regarding Claim 7, Ye discloses all the limitations of the method according to claim 1.
Ye discloses wherein the method further comprises: recording a mode identification information (e.g., FIGS. 6-8; ¶ [0096]-[0098], sender determine transmission mode, based on whether a condition exceeds a present threshold and notify the receiver of the congestion condition, which may trigger the receiver to enter or remain in the same mode as sender), wherein the mode identification information comprises an identification information corresponding to the transmission mode used when each of a plurality of second devices performs data transmission with the first device (e.g., FIG. 3; ¶ [0058], the sender 310 and the receiver 340 can establish a connection through the network 320. It is noted that a plurality of other devices can establish a connection through the network 320 (i.e., each receiver device exchanges the same type of information as disclosed in FIG. 6-8 and other portions describing transmission mode switching)), so that the first device learns, based on the mode identification information, whether the indication information has been sent to a target device, and wherein the target device is a device in the plurality of second devices (i.e., if sender performs transmission mode and congestion notification-related communication with each receiver, the sender is aware of the mode for the other receivers).

Regarding Claim 8, Ye discloses a data transmission method (e.g., FIGS. 3, 6, 7; ¶ [0015] [0018] [0019]), wherein the method comprises: 
receiving an indication information sent by a first device, wherein the indication information is used to instruct a second device to switch a transmission mode used when data is transmitted to the first device  (e.g., FIG. 4, 6; ¶ [0082] [0097] [0098], based on ECN marking being set by sender 602 when queue length max th_max is above a threshold, triggering a switch to congestion mode, the receiver 604 sends ACK packet with OBS =1 (enters congestion mode)), the indication information is sent by the first device when a mode switching condition is met (e.g., FIGS. 4, 5, 7; ¶ [0079] [0082] [0084], The threshold th_max can be used to trigger a switch from a standard mode to a congestion mode.  The system 500 can send data indicating a packet is a DCUDP (e.g., ECN Capable Transport) by marking them with a CE code point. In various embodiments, the network monitor component 516 can set the CE code point instead of dropping pockets in order to signal impending congestion), the mode switching condition is associated with a congestion status of a transmission port (e.g., FIG. 3, 5, 7; ¶ [0076] [0078] [0079] [0080], sender 310 (DCUDP system 500) monitors its transmission queue(s) to determine whether congested state has been reached), the transmission port is a communications port used by the first device when the second device transmits the data to the first device (e.g., FIG. 5; ¶ [0079], managed queues store packets to be delivered (i.e., monitoring the queues implies monitoring the transmission port, since the stored packets are for transmission to a second device receiver (e.g., FIG. 3)), and the congestion status is used to indicate whether data congestion occurs on the transmission port (e.g., ¶ [0079] 0080] [0081], determining a current depth can allow the network monitor component 516 to determine when DCUDP component 500 is in a congested state (i.e., if queue related threshold exceeds an upper threshold)); and transmitting the data to the first device in a switched transmission mode according to then instruction of the indication information (e.g., FIG. 4, 6; ¶ [0082] [0097] [0098], based on ECN marking being set by sender when th_max is above a threshold, triggering a switch to congestion mode).

Regarding Claim 11, Ye discloses all the limitations of the method according to claim 8.
The functional limitations of Claim 11 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 11.  

Regarding Claim 12, Ye discloses a first device (e.g., FIG. 5, DCUDP system 500), wherein the first device comprises a processor (e.g., FIG. 5, CPU 508) and a transceiver (e.g., FIG. 5, communication component 512), wherein the processor is configured to perform operations that are functionally similar to those performed by the first device in the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 12  

Regarding Claim 15, Ye discloses all the limitations of the first device according to claim 12.
The functional limitations of Claim 15 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 15.  

Regarding Claim 16, Ye discloses all the limitations of the first device according to claim 15.
The functional limitations of Claim 16 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 16.  

Claim 17, Ye discloses all the limitations of the first device according to claim 12.
The functional limitations of Claim 17 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 17.  

Regarding Claim 18, Ye discloses a second device (e.g., FIG. 5, DCUDP system 500), wherein the second device comprises a processor (e.g., FIG. 5, CPU 508) and a transceiver (e.g., FIG. 5, communication component 512), wherein the processor is configured to perform operations that are functionally similar to those performed by the second device in the method of claim 8.  Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 18.
  
Allowable Subject Matter
Claims 2-3, 9-10, 13-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, dependent from claim 1, Claim 9, dependent from claim 8, Claim 13, dependent from claim 12, and Claim 19, dependent from claim 18, the prior art of record fails to disclose individually or in combination or render obvious the limitation and the transmission mode is a first mode that is used to instruct the second device to transmit the data to the first device in a push manner… and the transmission mode is a second mode that is used to instruct the second device to transmit the data to the first device in a pull manner.
The prior art of record discloses wherein the mode switching condition comprises the congestion status and a transmission mode prestored in the first device (see Ye above (e.g., FIGS. 4, 5, 7; ¶ [0062] [0076]-[0084]: congestion status in a transmitted packet based on monitored transmission queues with respect to a threshold)), wherein the mode switching condition is a first condition or a second condition (see Ye above(e.g., FIG. 8-10; ¶ [0074]: first condition is congested mode and second condition is standard (UDP) mode)), wherein the first condition comprises the congestion status indicating that data congestion occurs on the transmission port (see ye above (e.g., FIG. 8-9; ¶ [0079] 0080] [0081] [0119])), and the transmission mode is a first mode that is used to instruct the second device to transmit the data to the first device with a slower rate as a mode of transmission (see Ye above (e.g., ¶ [0096]-[0099])), and wherein the second condition comprises the congestion status that data congestion does not occur on the transmission port (see Ye above (e.g., FIG. 8-10; ¶ [0079] [0080] [0081] [0118]: if transmission queue depth does not exceed upper threshold, the queue for transmission port is not in a congested state)), and the transmission mode is a second mode that is used to instruct the second device to transmit the data to the first device with an unhindered transmission rate. 
Prior art also discloses that a pull method of transmission may be used, wherein the other end requests the amount of data required, in order to prevent congestion, in contrast to push transmission when congestion is not an issue.  Such disclosures may be seen in Huang et al, U.S. Patent Application Publication No. 20130343362 A1 (e.g., 
However, the prior art of record differs from the allowable subject matter in that it does not teach or fairly suggest that a push method is used by the transmission side in case of congestion and pull method when there is no determined congestion at the sender end.
Claim 3, dependent from claim 2, Claim 10, dependent from claim 9, Claim 14, dependent from claim 13, and Claim 20, dependent from claim 19, are also objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471